



CHANGE OF CONTROL AGREEMENT
THIS CHANGE OF CONTROL AGREEMENT dated August 13th, 2018 (the Agreement”), by
and between ZAGG International Distribution Limited, a corporation organized
under the laws of Ireland (the “Company”), and Jim Kearns (“Executive” or
“you”).
RECITALS
A.The Company is a wholly owned subsidiary of ZAGG Inc (“ZAGG”);
B.The Company and Executive entered into an Executive Employment Agreement
(“Employment Agreement”) effective as of the date hereof, pursuant to which the
Company agreed to employ Executive as its Chief Operating Officer and Executive
agreed to serve as the Chief Operating Officer of the Company and also function
as the Chief Operating Officer of ZAGG. Except as otherwise provided in this
Agreement, all capitalized terms used but not defined in this Agreement shall
have the meanings given to them in the Employment Agreement; and
C.The Company and Executive desire to enter into this Agreement to provide
Executive with additional benefits for functioning as the Chief Executive
Officer of ZAGG.
NOW, THEREFORE, in consideration of the covenants, agreements and obligations
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Change of Control Agreement. Notwithstanding any other provision contained
herein, if your employment under the Employment Agreement is terminated by you
for Good Reason or by the Company without Cause (other than on the account of
your death or Disability), in each case within twelve (12) months following a
Change of Control (as defined below), you shall be entitled to receive, subject
to your execution of a separation or settlement agreement (“Settlement
Agreement,”) containing a general release of known and unknown claims in a form
satisfactory to the Company, severance pay equal to your current compensation,
less applicable withholding, for nine (9) months after the date of your
separation (the “Severance Pay”), payable in eighteen (18) equal installments.
Your “current compensation” shall mean the sum of your Base Salary plus your
annual targeted cash bonus in effect for the year of your termination. The
Severance Pay will commence on the first regularly scheduled payday following
the effective date of the Separation Agreement, and the remaining seventeen (17)
payments will be made on the following seventeen (17) regularly scheduled
Company paydays, in accordance with the Company’s normal payroll practices.
Additionally, the vesting, exercisability or settlement of any equity awards
granted to you by ZAGG (or of any rights or awards received by you in exchange
for such equity awards in connection with a Change of Control), shall be
automatically accelerated in full.
If your employment is terminated for Good Reason or is terminated without Cause
within twelve (12) months following a Change of Control, and you become eligible
for the benefits provided in this Agreement, you will not be eligible for
Severance Pay described in Section 7 of the Employment Agreement or in Section
8(b) of the Employment Agreement in addition to the benefits provided under this
Agreement.
For purposes of this Addendum, “Change of Control” shall mean the occurrence of
any of the following:
(i)one person (or more than one person acting as a group) acquires ownership of
stock of ZAGG that, together with the stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of ZAGG; provided that, a Change of Control shall not occur if any
person (or more than one person acting as a group) owns more than 50% of the
total fair market value or total voting power of ZAGG’s stock and acquires
additional stock;
(ii)one person (or more than one person acting as a group) acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition) ownership of ZAGG’s stock possessing 30% or more of the
total voting power of the stock of ZAGG;
(iii)a majority of the members of the Board of Directors of ZAGG are replaced
during any twelve (12) month period by directors whose appointment or election
is not endorsed by a majority of the Board of Directors of ZAGG before the date
of such appointment or election; or
(iv)the complete liquidation of ZAGG or the sale or other disposition by ZAGG of
all or substantially all of ZAGG’s assets.
2.Incorporation. The terms of paragraphs 13 through 24 of the Employment
Agreement are hereby incorporated herein by reference.
3.Counterparts. This Addendum may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original and all of which, when
taken together, constitute one and the same document. The signature of any party
to any counterpart shall be deemed a signature to, and may be appended to, any
other counterpart. This Addendum may be executed and delivered by facsimile, or
by email in portable document format (.pdf) and delivery of the executed
signature page by such method will be deemed to have the same effect as if the
original signature had been delivered to other the party.
IN WITNESS WHEREOF, the parties have executed this Change of Control Agreement
as of the date above written.
“COMPANY”
ZAGG INTERNATIONAL DISTRIBUTION LIMITED
By: /S/CHRIS AHERN
Chris Ahern
CEO of ZAGG Inc and ZAGG International Distribution Limited
“EXECUTIVE”
JIM KEARNS
/S/JIM KEARNS
Jim Kearns



